Citation Nr: 0704842	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-41 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

Entitlement to an initial compensable rating for 
onychomycosis.

Entitlement to an initial compensable rating for a deviated 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision by the Department of Veterans Affairs (VA) Tiger 
Team in Cleveland, Ohio.  Jurisdiction over the claims folder 
was subsequently returned to the RO in Newark, New Jersey.

The Board notes that several service connection claims were 
also addressed in the statement of the case but the veteran 
has limited his appeal to the rating issues identified on the 
title page of this decision.  The Board will limit its 
decision accordingly.

In February 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  The veteran's onychomycosis covers less than five percent 
of the entire body and less than 5 percent of exposed 
surfaces, and requires no more than topical therapy.

3.  The veteran's deviated septum is productive of congestion 
of the turbinate without complete obstruction of one nasal 
passage or 50 percent obstruction of the nasal passage on 
both sides.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable evaluation for 
onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2006).

3.  The criteria for a compensable evaluation for a deviated 
septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.97, Diagnostic Code 6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by a June 2003 
letter, the statement of the case, the supplemental statement 
of the case and a November 2005 letter.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the requirements for higher ratings and that he should 
identify evidence showing that higher ratings are warranted 
or submit such evidence.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  He was given ample 
opportunity to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
increased ratings are not warranted.  Consequently, effective 
date for an increased rating will be assigned, so the failure 
to provide notice with respect to that element of the claims 
was no more than harmless error.

The record also reflects that the veteran's pertinent VA 
medical records have been obtained, and he has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

A July 2003 VA examination of the veteran's feet disclosed 
thick yellow, mycotic nails of all 10 digits.  There was 
subungual debeing underneath the first, third, fourth, and 
fifth nails.  There was mild peeling plantarly and on the 
sides of both feet.  The veteran stated that he uses 
absorbase for dry skin as well as betamethasone and saran 
lotion for itching.  Mild tinea pedis and onychomycosis were 
diagnosed.

The report of a July 2003 VA psychiatric examination notes 
that the veteran reported occasional nightmares and 
flashbacks.  It was also noted that the veteran occasionally 
startles at loud noises and is hypervigilant at times.  These 
symptoms are reportedly mild.  During the exam the veteran 
was cooperative and his mood was neutral.  His affect was 
blunted and speech was normal.  There were no perceptual 
problems.  His thought process and thought content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  Insight and judgment 
were fair.  Impulse control was fair.  It was noted that 
veteran goes to the YMCA, does chores around the house, and 
is leading a retired life.  He has a supportive social 
network.  The Global Assessment of Functioning (GAF) score 
was 70.  It was noted that the veteran had mild symptoms of 
PTSD.  

The report of  July 2003 VA ear, nose, and throat examination 
notes the veteran's complaint of having difficulty breathing.  
Exam of the nose showed a deviation of the nasal septum and 
congestion of the turbinate.  The post nasal space was 
normal.  The diagnoses included residual of deviation of the 
nasal septum.  

An October 2003 letter from W.J. Caputo, D.P.M., notes that 
the veteran suffers from chronic fungal infection of both the 
toenails and the skin of the plantar and dorsal aspects of 
both feet.  He has had multiple conservative therapies, 
without relief.  

VA outpatient records document no treatment for any of the 
disabilities at issue.  They show that his nails were noted 
to be normal in October 2004 and January 2005.

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005).

Analysis

I.  PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's PTSD is rated as 30 percent disabling.  
According to the July 2003 VA exam report, the veteran's mood 
was neutral and his affect was blunted.  At the exam the 
veteran indicated that he had occasional nightmares and 
flashbacks.  He also reported occasional hypervigilance.  He 
reportedly maintains social relationships in that he attends 
the YMCA and has a supportive social network.  His GAF score 
was 70 and the examiner noted that the veteran has mild 
symptoms of PTSD.  The presence of such symptoms warrants the 
currently assigned rating of 30 percent, but not higher.  The 
veteran does not exhibit any of the symptoms associated with 
a higher rating.  Specifically, the veteran did not show 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment and abstract thinking, disturbances 
in motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, there is no indication in the evidence that the 
occupational impairment from the disability more nearly 
approximates the reduced reliability and productivity 
required for a 50 percent rating than the occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks contemplated by the assigned 
rating.  Therefore, the disability does not warrant more than 
a 30 percent rating during any portion of the initial 
evaluation period.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  

II.  Onychomycosis

The veteran's onychomycosis is currently rated by analogy as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7816, 
which provides that psoriasis warrants a 10 percent rating if 
at involves at least 5 percent, but less than 20 percent, of 
the entire body; involves at least 5 percent, but less than 
20 percent, of exposed areas; or if it requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  If it involves less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas; and requires no more than topical therapy 
during the past 12-month period, a noncompensable evaluation 
is warranted.  

The medical evidence does not show that the veteran's 
onychomycosis is present anywhere except his toenails.  It 
does not involve an exposed surface or more than five percent 
of his entire body.  Furthermore, no more than topical 
therapy has ever been required.  The veteran has never been 
shown to use corticosteroids or other immunosuppressive drugs 
at any time.  Therefore, the veteran's onychomycosis is 
appropriately rated as noncompensable.

III.  Deviated Septum

The veteran's deviated septum is rated as noncomensable under 
38 C.F.R. § 4.97, Diagnostic Code 6502, which provides that a 
10 percent rating is warranted for complete obstruction of 
one nasal passage or 50 percent obstruction of the nasal 
passage on both sides.

The medical evidence shows that the veteran has a deviation 
of the nasal septum and congestion of the turbinate.  
According to the July 2003 VA exam report, the post nasal 
space was normal and the diagnosis was residual of deviation 
of the nasal septum.  There is no evidence of complete 
obstruction of one nasal passage or 50 percent obstruction of 
the nasal passage on both sides.  Therefore, the disability 
is appropriately rated as noncompensable.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

Entitlement to an initial compensable rating for 
onychomycosis is denied.

Entitlement to an initial compensable rating for a deviated 
septum is denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


